DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed on April 21, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed January 21, 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 21-28 are pending. Claim 21 has been amended. Claims 21-28 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2021 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is maintained for the same reasons as described in the office action mailed on January 21, 2021. A response to applicant’s arguments is found below.
Claim 21 recites a second method step (ii) of administering an immunosuppressive subtherapeutic dose of an AAV vector. It is unclear how the AAV vector can be both simultaneously immunosuppressive and subtherapeutic. As currently written, these are mutually exclusive limitations since an AAV vector by definition would be therapeutic if it had immunosuppressive activity. One skilled in the art would not understand these contradictory limitations, rendering the claim indefinite. Accordingly, 22-28 are also rejected as being dependent on claim 21.

Response to Traversal
Applicant traverses the rejection by arguing that a “subtherapeutic dose is one that fails to elevate, for example, GAA activity in plasma or skeletal muscle in the absence of ERT” (Specification, pg 10). Applicant argues that one skilled in the art would understand that the administration of the AAV vector comprising a nucleic acid sequence encoding GAA operably linked to a liver-specific promoter in step (ii) of the claimed method is subtherapeutic because it is not intended to deliver (nor does it actually deliver) to the subject a therapeutic amount of GAA. Rather, applicant argues that one skilled in the art would understand that the purpose of this subtherapeutic dose is to induce tolerance to the therapeutic dose of GAA administered in step (i). Applicant argues that the administration of a subtherapeutic dose of the AAV vector allowed the inventors to induce immune tolerance, thereby limiting the amount of anti-GAA antibodies produced. Applicant refers to Example 1 in the specification for supporting details. 
can vary, for example with the nature of the particle, the patient, ect. Advantageously, the number of particles administered is sufficient to induce immune tolerance but subtherapeutic.” Thus, applicant has described a great deal of variability in what constitutes a subtherapeutic dose. Thus, one of ordinary skill would consider applicant’s definition of “subtherapeutic” a subjective term which is highly context dependent. Furthermore, applicant’s arguments stating that one skilled in the art would understand that the purpose of this subtherapeutic dose is to induce immune tolerance to the therapeutic dose of GAA administered in step (i) is not clear from the instant claims. Although applicant may point to examples in the instant specification, it is improper to import claim limitations form the specification, see MPEP 2111.01. As currently written, step (ii) generally refers to a “subtherapeutic dose”, which could refer to GAA expression, an induced immune response or any other possible therapeutic outcome which results from administering the AAV vector. Consequently, one skilled in the art would not understand what effect is subtherapeutic and what specific dose is intended given the subjectivity of the current definition. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US Patent Number 9,186,420. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. This rejection is maintained for the same reasons as described in the office action mailed on January 21, 2021. A response to applicant’s arguments is found below.


Response to Traversal
Applicant request to hold the nonstatutory double patenting rejection in abeyance until allowable subject matter is technically non-responsive since this is not a provisional nonstatutory double patenting rejection, see MPEP 804. Rather than pause prosecution to engage in mailings that outline the consequences of non-responsive submissions, the foregoing is set forth as a warning that future such non-responsive submissions will require a pause in prosecution and the issuance of a notice of non-compliance, along with the attendant delay and potential for loss of patent term extension, should allowable subject matter be reached. In the lack of a proper response, the rejection is therefore maintained accordingly.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633